Moyer, C.J.,
dissenting. I respectfully dissent from the decision of the majority and would adopt the recommendation of both the Board of Commissioners on Grievances and Discipline and its panel.
The majority relies upon Akron Bar Assn. v. Chandler (1992), 62 Ohio St.3d 471, 584 N.E.2d 677, in “tempering justice with mercy” because the majority has “difficulty finding that the situation here is more egregious, thereby warranting a greater sanction,” than that found in Chandler, supra.
In Chandler, respondent pleaded guilty in federal court to the fifth count of an indictment charging him with knowingly or intentionally distributing cocaine. The board found that the respondent had become a substance abuser and had apparently engaged in a “low level” enterprise to distribute cocaine as a means of supporting his dependency. Relator, Akron Bar Association, and the board’s panel both recommended an indefinite suspension, but the board recommended a permanent disbarment.
The difference in the conduct of the attorney in Chandler and the attorney here is profound. Chandler engaged in the “low level” enterprise of distributing cocaine to maintain his addiction. Columbro used his access, his position of trust as an assistant prosecuting attorney, to remove cocaine from the place where evidence was held pending trial. The fact that the record reflects no actual impact on the prosecution of a case is hardly mitigating of respondent’s conduct in support of his personal drug dependency. Unlike Chandler ’s plea to a single count, respondent here pled guilty to twenty counts of drug abuse and sixteen counts of theft in office.
The question is not, as the majority suggests, whether respondent can perhaps rehabilitate himself from his drug dependency. The issue is whether this court should, as recommended by the board, draw a line on misuse of public office where there is a potential impact upon the evidence available for prosecution in pending cases.
The panel and the board offered a bright-line message; we should apply it and disbar respondent for his blatant abuse of his public office.
Pfeifer, J., concurs in the foregoing dissenting opinion.